DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 1/20/2022, amended claims 1-2, 5-15, and 17-20 are acknowledged. Claims 1-20 remain pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maksim Mints on 1/20/2022.
The application has been amended as follows: 

	Claim 1 is amended to recite:
An instrument for removing material from a subject, comprising: 
an outer cannula defining an opening to receive the material; 
an inner cutter disposed within the outer cannula; 

a sheath disposed within the flexible outer tubing; 
a flexible torque component disposed within the sheath and comprising a flexible torque coil or a flexible torque rope, the flexible torque component having a distal end coupled to the inner cutter, the flexible torque component configured to rotate the inner cutter relative to the outer cannula to remove the material responsive to actuation of the flexible torque component; 
an aspiration channel having an aspiration port configured to engage with a vacuum source, the aspiration channel defined by an inner wall of the sheath; 
an irrigation channel defined by [[the]] an inner wall of the flexible outer tubing and an outer wall of the sheath; and -2-Atty. Dkt. No. 103123-0492 (INT-102USCON7-T.PROS)
a lavage connector having an irrigation port configured to engage with a fluid supply source, the lavage connector fluidly coupled to the flexible outer tubing, the lavage connector surrounding the flexible torque component and the sheath from a distal end of the lavage connector to a proximal end of the lavage connector.

Claim 8 is amended to recite:
The instrument of claim 1, 

Claim 11 is amended to recite:
An instrument insertable within a flexible endoscope for removing material from a subject, comprising: 
an outer cannula defining an opening to receive the material; 
an inner cutter disposed within the outer cannula; 
a flexible outer tubing coupled to the outer cannula, the flexible outer tubing having a first length that is at least forty times greater than a corresponding length of the outer cannula, the first length exceeding a length of the flexible endoscope configured to receive the instrument; 
a sheath disposed within the flexible outer tubing; 
a flexible torque component disposed within the sheath and comprising a flexible torque coil or a flexible torque rope, the flexible torque component having a distal end coupled to the inner cutter, the flexible torque component configured to rotate the inner cutter relative to the outer cannula to remove the material responsive to actuation of the flexible torque component;-4-Atty. Dkt. No. 103123-0492 (INT-102USCON7-T.PROS) 
an aspiration channel having an aspiration port configured to engage with a vacuum source, the aspiration channel partially defined by an inner wall of the sheath;
an irrigation channel defined by [[the]] an inner wall of the flexible outer tubing and an outer wall of the sheath; and a lavage connector having an irrigation port configured to engage with a fluid supply source, the lavage connector fluidly coupled to the flexible outer tubing, the lavage connector surrounding the flexible torque 

Claim 12 is amended to recite:
An instrument, comprising: 
an outer cannula and an inner cutter disposed within the outer cannula, the outer cannula defining an opening to receive material; 
a flexible outer tubing coupled to the outer cannula; 
a sheath disposed within the flexible outer tubing; 
a flexible torque component disposed within the sheath and comprising one of a flexible torque coil or a flexible torque rope, the flexible torque component having a distal end coupled to the inner cutter, the flexible torque component configured to rotate the inner cutter Atty. Dkt. No. 103123-0492 (INT-102USCON7-T.PROS)relative to the outer cannula to remove the material responsive to applying torque to the flexible torque component; 
an aspiration channel having an aspiration port configured to engage with a vacuum source, the aspiration channel defined by an inner wall of the sheath; 
an irrigation channel defined by [[the]] an inner wall of the flexible outer tubing and an outer wall of the sheath; and 
a lavage connector having an irrigation port configured to engage with a fluid supply source, the lavage connector 

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791